                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

KOLBY DUCKET, DAVID SCHILLING, and                    )
DAVID HOLLOWAY                                        )
                                                      )
                               Plaintiff              )
                                                      )
v.                                                    )      No. 1:19-cv-00295
                                                      )
CHIEF BRIAN HICKMAN, individually,                    )
and in his official capacity as Chief of the          )
Collegedale Police Department, TED                    )
ROGERS, individually, and in his official             )
capacity as City Manager for the City of              )
Collegedale, Tennessee, and THE CITY                  )
OF COLLEGEDALE, TENNESSEE                             )
                                                      )
                               Defendants             )


         NOTICE OF SERVICE OF INITIAL DISCLOSURES BY THE CITY OF
              COLLEGEDALE AND CITY MANAGER TED ROGERS


       The Defendants, City of Collegedale, Tennessee and City Manager Ted Rogers hereby

provide this Honorable Court with notice that they served all parties with Initial Disclosures by

First Class Mail on January 30, 2020.
                                               Respectfully submitted,

                                               ROBINSON, SMITH & WELLS, PLLC
                                               Suite 700, Republic Centre
                                               633 Chestnut Street
                                               Chattanooga, TN 37450
                                               Telephone:    (423) 756-5051
                                               Facsimile:    (423) 266-0474

                                               By:     /s/ Philip Aaron Wells
                                                      Keith H. Grant, BPR #023274
                                                      Philip Aaron Wells, BPR #036248
                                                      Attorneys for Defendants, City of
                                                      Collegedale and City Manager Ted Rogers



Case 1:19-cv-00295-CHS Document 25 Filed 01/30/20 Page 1 of 2 PageID #: 144
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                               Robinson, Smith & Wells, PLLC

                                               By:     /s/ Philip Aaron Wells


cc:    Janie Parks Varnell, Esquire
       Bryan H. Hoss, Esquire
       Davis & Hoss, P.C.
       850 Fort Wood Street
       Chattanooga, TN 37403
       Attorneys for Plaintiffs

       Benjamin K. Lauderback, Esquire
       Watson, Roach, Batson, Rowell & Lauderback
       900 S. Gay Street, Suite 1500
       P.O. Box 131
       Knoxville, TN 37901-0131
       Attorney for Chief Brian Hickman




Case 1:19-cv-00295-CHS Document 25 Filed 01/30/20 Page 2 of 2 PageID #: 145
